IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-20158
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GILBERTO MEDINA-GARCIA,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-98-CR-342-1
                        - - - - - - - - - -

                           October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Gilberto Medina-Garcia appeals his guilty-plea conviction

for illegal reentry into the United States following deportation,

in violation of 8 U.S.C. § 1326(a) and (b).     He argues that the

district court erred by applying the 16-level increase pursuant

to U.S.S.G. § 2L1.2(b) because he had been previously deported

subsequent to an aggravated-felony conviction for possession of

cocaine.   We review the district court’s legal interpretation and

application of the sentencing guidelines de novo and its factual


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No.
                               -2-

findings for clear error.   United States v. Lowder, 148 F.3d 548,

552 (5th Cir. 1998).

     His argument that mere possession of cocaine does not

qualify as an aggravated felony for purposes of U.S.S.G.

§ 2L1.2(b) is precluded by our decision in United States v.

Hinojosa-Lopez, 130 F.3d 691 (5th Cir. 1997).     His argument that

the term “drug trafficking” in the sentencing guidelines is

unconstitutionally vague and does not provide adequate notice is

unfounded.   See United States v. Pearson, 910 F.2d 221, 223 (5th

Cir. 1991)(due process does not mandate notice of where guideline

sentence will fall within the statutory range).

     Accordingly, the district court’s judgment is AFFIRMED.